Gibbons, J.,
with whom Cherry, C.J., agrees, concurring:
The two main issues raised by the parties in this appeal are whether Nevada’s collateral source rule applies to the payment of California workers’ compensation benefits to Klinke and whether it applies to medical provider discounts. I concur with the majority’s decision to reverse the district court judgment. The district court should have addressed California workers’ compensation law since Klinke received California workers’ compensation benefits. While I also concur with footnote 6 in the majority opinion in that *359medical provider discounts appear to reside within the scope of Nevada’s collateral source rule, I would address this issue since the parties briefed and argued it in both the district court and this court. In doing so, I conclude that Nevada’s collateral source rule bars the admission of evidence showing medical provider discounts or “write-downs.”
Nevada’s collateral source rule is a per se rule that bars the introduction of evidence that a plaintiff has received compensation for his or her injuries from a third party wholly independent of the tortfeasor. Proctor v. Castelletti, 112 Nev. 88, 90 & n.1, 911 P.2d 853, 854 & n.14 (1996); see also Winchell v. Schiff, 124 Nev. 938, 945-46, 193 P.3d 946, 951 (2008); Bass-Davis v. Davis, 122 Nev. 442, 453-54, 134 P.3d 103, 110 (2006). Proctor dealt with a personal injury lawsuit in which the district court permitted the defendant to admit evidence of the plaintiff’s disability insurance payments. 112 Nev. at 89, 911 P.2d at 853. In Proctor, we adopted “a per se rule barring the admission of a collateral source payment for an injury into evidence for any purpose.” Id. at 90, 911 P.2d at 854. In doing so, we followed the United States Supreme Court’s lead, Eichel v. New York Central Railroad Co., 375 U.S. 253 (1963), in concluding that “[cjollateral source evidence inevitably prejudices the jury because it greatly increases the likelihood that a jury will reduce a plaintiff’s award of damages because it knows the plaintiff is already receiving compensation,” and therefore, “the prejudicial impact of collateral source evidence inevitably outweighs the probative value of such evidence.” Proctor, 112 Nev. at 90-91, 911 P.2d at 854 (further explaining that “there is no circumstance in which a district court can properly exercise its discretion in determining that collateral source evidence outweighs its prejudicial effect”). Ultimately, we held that the district court erred in admitting evidence of disability insurance payments. Id. at 91, 911 P.2d at 854.
Likewise, in Bass-Davis, the district court, in an action seeking damages for lost wages, admitted evidence that Bass-Davis received a paycheck during her four-month leave of absence following surgery on an injury. 122 Nev. at 447, 134 P.3d at 106. We held that the district court erred in admitting evidence that Bass-Davis received compensation from her employer during a leave of absence. Id. at 454, 134 P.3d at 110-11. In doing so, we determined that the evidence of compensation damaged the jury’s determination of Bass-Davis’s credibility and prejudiced Bass-Davis’s ability to receive fair compensation for injuries caused by the defendant. Id. at 454, 134 P.3d at 111.
“[T]he focal point of the collateral source rule is not whether an injured party has ‘incurred’ certain medical expenses. Rather, it is *360whether a tort victim has received benefits from a collateral source that cannot be used to reduce the amount of damages owed by a tortfeasor.” Acuar v. Letourneau, 531 S.E.2d 316, 322 (Va. 2000). In general, the medical provider and the third-party insurer paying the medical costs on behalf of the insured tort victim negotiate the write-downs. The reduced amounts are “as much of a benefit for which [a plaintiff] paid consideration [in the form of insurance premiums] as are the actual cash payments made by his health insurance carrier to the health care providers. . . . [The write-downs] constitute ‘compensation or indemnity received by a tort victim from a source collateral to the tortfeasor ....’” Id. at 322-23 (quoting Schickling v. Aspinall, 369 S.E.2d 172, 174 (Va. 1988)). As a result, evidence of write-downs creates the same risk of prejudice that the collateral source rule is meant to combat. See id. at 322.
Evidence of payments showing write-downs is irrelevant to a jury’s determination of the reasonable value of the medical services and will likely lead to jury confusion. See Leitinger v. DBart, Inc., 736 N.W.2d 1, 18 (Wis. 2007) (noting that write-downs may “bring complex, confusing side issues before the fact-finder that are not necessarily related to the value of the medical services rendered”). The write-downs reflect a multitude of factors mostly relating to the relationship between the third party and the medical provider, and not necessarily relating to the reasonable value of the medical services. See Martinez v. Milburn Enterprises, Inc., 233 P.3d 205, 228 (Kan. 2010). Here, the evidence of the write-downs could have confused the jury because Tri-County itself was unsure of the amounts. The inconsistencies in the calculations presented to the district court, which Tri-County only clarified in its reply brief to this court, evidence this.
My conclusion that the collateral source rule bars the introduction of evidence showing medical provider discounts or write-downs is consistent with a majority of jurisdictions that have addressed this issue.1 All of the jurisdictions that have concluded that *361evidence of write-downs of medical expenses is inadmissible have done so pursuant to their common law collateral source rule, except Colorado and Oregon, which have statutory collateral source rules. See Tucker, 211 P.3d at 711-13; White, 219 P.3d at 583. While I recognize that there are other approaches to the admissibility of payments showing medical cost write-downs,2 I agree with the holdings of the majority of jurisdictions that evidence of medical cost write-downs is inadmissible.
Further, when medical write-downs occur, one party is likely to receive a windfall. If the write-downs cause one party to receive a windfall, it should be the insured plaintiff, not the tortfeasor. See Lopez v. Safeway Stores, Inc., 129 P.3d 487, 496 (Ariz. Ct. App. 2006) (‘ ‘ ‘Because the law must sanction one windfall and deny the other, it favors the victim of the wrong rather than the wrongdoer.’ ” (quoting Acuar v. Letourneau, 531 S.E.2d 316, 323 (Va. 2000)); see also Restatement (Second) of Torts § 920A cmt. b (1979) (“[I]t is the position of the law that a benefit that is directed to the injured party should not be shifted so as to become a windfall for the tortfeasor.”); 22 Am. Jur. 2d Damages § 392 (2012) (“If there is a windfall, it is considered more just that the injured person profit rather than grant the wrongdoer relief from full responsibility for the wrongdoing.”). Thus, Nevada’s collateral source rule bars the introduction of evidence of medical provider discounts or “write-downs.”

See Aumand v. Dartmouth Hitchcock Medical Center, 611 F. Supp. 2d 78, 91-92 (D.N.H. 2009); Pipkins v. TA Operating Corp., 466 F. Supp. 2d 1255, 1261-62 (D.N.M. 2006); Lopez v. Safeway Stores, Inc., 129 P.3d 487, 496 (Ariz. Ct. App. 2006); Montgomery Ward & Co., Inc. v. Anderson, 916 S.W.2d 382, 385 (Ark. 1998); Tucker v. Volunteers of America Co. Branch, 211 P.3d 708, 712-13 (Colo. App. 2008) (interpreting a statutory exception to Colorado’s statutory collateral source rule); Mitchell v. Haldar, 883 A.2d 32, 40 (Del. 2005); Hardi v. Mezzanotte, 818 A.2d 974, 984-85 (D.C. 2003); Olariu v. Marrero, 549 S.E.2d 121, 123 (Ga. Ct. App. 2001); Bynum v. Magno, 101 P.3d 1149, 1162 (Haw. 2004); Wills v. Foster, 892 N.E.2d 1018, 1032-33 (Ill. 2008); Baptist Healthcare Systems, Inc. v. Miller, 177 S.W.3d 676, 683-84 (Ky. 2005); Bozeman v. State, 879 So. 2d 692, 705-06 (La. 2004); Brandon HMA, Inc. v. Bradshaw, 809 So. 2d 611, 619-20 (Miss. *3612001); Brown v. Van Noy, 879 S.W.2d 667, 676 (Mo. Ct. App. 1994); White v. Jubitz Corp., 219 P.3d 566, 583 (Or. 2009); Covington v. George, 597 S.E.2d 142, 144-45 (S.C. 2004); Papke v. Harbert, 738 N.W.2d 510, 536 (S.D. 2007); Radvany v. Davis, 551 S.E.2d 347, 348 (Va. 2001); Leitinger, 136 N.W.2d at 18.


See, e.g., Howell v. Hamilton Meats & Provisions, Inc., 257 P.3d 1130 (Cal. 2011) (upholding California’s common law requirement that the trial court adjust the amount of medical damages to ensure that a plaintiff does not receive more than what was actually paid to medical providers).